Title: William Watson to Thomas Jefferson, 9 March 1812
From: Watson, William
To: Jefferson, Thomas


          
            
                  Dr sir 
                   
                     March 9th 1812
            
		   
		  
		  
		  
		  
		  Mr Bacon was Stating to me me C 
                  last Cort that it was Contrary to your orders for Joseph to plate aney more trees without your orders, he Requssted 
                  Requested me when ever I sent to send an 
                  a not with the trees and send them to you or him self and they sold be done, when ever I wanted them, and that he wold take my plating by the year, and take it out in my shop, I am very glad the
			 arangment is maid in this way
            
		   
		  Mr Lilley & Mr freeman had previously told me tha Joseph had liberty to plate some trees in his own time the 
                  this was the reson I got hm to plat for meI am your obt servant
            
              Wm Watson
          
          
            NB I shold be glad to hav som done by wednesday next 
          
        